Mr. Chief Justice Breese delivered the opinion of the Court • This was a bill in chancery, exhibited by Charles Carey against William C. Walker, impleaded with William Kile, for the settlement of a partnership concern, and a decree for the complainant. The record is brought here by writ of error to reverse this decree, and the principal objection made is, that in the record the evidence is not preserved. We perceive no objection to the decree in this regard. As this court said in Moore v. The School Trustees, etc. 19 Ill. 83, a decree need not give the evidence in the words of the witnesses, but the facts proved. It was also said in Cooley v. Scarlett, 38 ib. 316, that since the. passage of the act allowing oral testimony in chancery causes, it had been the settled practice, under repeated decisions of this court, to preserve the evidence by recitals in the decree, if counsel prefer that method, and that the statements in a decree are no more subject to question, than those in a bill of exceptions would be in a case at common law. If the counsel in this case were dissatisfied with the finding, - they should have preserved the evidence in a certificate. From the facts found by the court, as proved by the evidence, the decree is right and must be affirmed. Decree affirmed.